DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

           Applicant’s arguments, filed March 02, 2021, with respect to the rejection(s) of claims 1, 13 and 16 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Greenspan (US 2014/0140459).

Terminal Disclaimer

             The terminal disclaimer filed on March 02, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,680,793 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

CLAIM INTERPRETATION


The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  

In claim 1,
           Claim limitation “a delay unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to receive the second signal…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1, 3 and 5 – 6 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows corresponding structure for “a delay unit” in Figures 4a and 5 (#405), Fig.4c (#402a – #402c), Fig.4d (#402a – #402g) and as recited in Paragraphs 0070 – 0074 of the printed publication, where the delay unit delays the second signal by n number of delays (delay buffers), wherein each of the delays is different. The second signal is delayed in increments of a predetermined amount of time to provide delayed versions that are increasingly delayed. The delay unit may provide n delayed versions of a second signal, wherein the delay for the ith delayed version is: delay(i)=iT, where i=1, 2, 3 . . . n and T is the predetermined amount of time. 


Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 4 have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows corresponding structure for “a comparison unit” in Fig.4a (#407), Figures 4c – 4d and 5 and as recited in Paragraphs 0075 – 0077 of the printed publication, wherein the comparison unit performs an exclusive-OR operation on the first signal, the second signal and the delayed versions of the second signal. 

In claim 7,
Claim limitation “a second delay unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to receive the first signal…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  


Claim limitation “a second comparison unit” has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “unit” coupled with functional language “configured to compare each of the delayed versions of the first signal…” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 7 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows corresponding structure for “a second comparison unit” as recited in Paragraph 0079 of the printed publication, wherein the second comparison unit has the same structure as the first comparison unit. 

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.




            Claims 13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmikumar (US 6,104,228) in view of Greenspan (US 2014/0140459).

            Re claims 13 and 16, Lakshmikumar teaches of a method of estimating a time difference between an occurrence of a first event (#58, Figures 4A – 6A) and an occurrence of a second event (#56, Figures 4B – 6B) the method comprising: generating a first time marker (clock signal #58, Fig.3 and Figures 4A – 6A, the clock signal having a positive or rising edge) in response to an occurrence of the first event (Figures 4A – 6A); and generating a second time marker (clock signal #56, Fig.3 and Figures 4A – 6A, the clock signal having a positive or rising edge) in response to an occurrence of the second event (Figures 4A – 6A); receiving the first time marker (received by #60, Fig.3); receiving the second time marker and delaying the second time marker (delay line, #64, Fig.3) so as to provide a plurality of delayed versions of the second time marker (plurality of delayed version of clock signal, #56, Fig.3) (Col 4, Lines 23 – 65), each delayed version being delayed by a different amount of delay to the other delayed versions (ΔT, Col 4, th delay (Q11, Fig.4F), Col 6, Lines 60 – 67) (Fig.4, Col 5, Lines 40 – 64); and estimating the time difference between the first and second time markers (for the example of Fig.4 the overall delay is 11ΔT) in dependence on the identified delayed version (in dependence on the selected delay, Q11). Lakshmikumar does not specifically teach of wherein the first or second event is one of: playing a media frame or receiving a beacon.
          Greenspan teaches of a media player that plays media frame based on timing or clock signals (Paragraphs 0010 – 0011).
          It would have been obvious to one having ordinary skill in the art at the time the invention was made to have implemented the maintenance operation of the Lakshmikumar in a player media to avoid data losses when playing a media frame.

            Re claim 18, Lakshmikumar teaches of wherein the estimated time difference between the first and second time markers is the amount of delay that the closest matching delayed time marker is delayed by (for the example of Fig.4, the estimated time difference between the first and second signals is the delay 11ΔT which is the overall delay for the closest matching delayed signal) (Col 7, Lines 1 – 37).

s 1 – 6 and 8 – 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmikumar in view of Greenspan and further in view of Wolf et al (US 2006/0140222).

            Re claim 1, Lakshmikumar teaches of a circuit (#60, Fig.3) for estimating a time difference between an occurrence of a first event (Figures 4A – 6A) and an occurrence of a second event (Figures 4B – 6B), the circuit comprising: a first time marker generator (#58, Fig.3) configured to generate a first time marker in response to an occurrence of a first event (clock signal from #58, the clock signal having a positive or rising edge); and a second time maker generator (#56, Fig.3) configured to generate a second time marker in response to an occurrence of a second event (clock signal from #56, Fig.3, the clock signal having a positive or rising edge); a first signal line for receiving the first time marker (received by #60, Fig.3); a delay unit (delay line, #64, Fig.3) configured to receive the second time marker and delay the second time marker so as to provide a plurality of delayed versions of the second time marker (plurality of delayed version of clock signal, #56, Fig.3) (Col 4, Lines 23 – 65), each delayed version being delayed by a different amount of delay to the other delayed versions (ΔT, Col 4, Lines 23 – 52); a comparator (plurality of positive edge triggered flip flops, #68, Fig.3) configured to compare each of the delayed versions of the second time marker with the first time marker so as to identify which of the delayed versions of the second time marker is the closest temporally matching (for example the 11th delay (Q11, Fig.4F), Col 6, Lines 60 – 67) to the first time marker (Fig.4, Col 5, Lines 40 – 64); and a difference estimator configured to estimate the time difference between the first and second time markers (for the example of Fig.4 11).  Lakshmikumar teaches of the delay unit comprise a number of delays but does not specifically teach of the plurality of delays being a plurality of buffers (112(f) type claim limitation) as described in the specification. The embodiment of Lakshmikumar (Fig.3) does not recite of the corresponding structure of the comparison unit (112(f) type claim limitation) as described in the specification, where the comparison unit performs an XOR operation. 
          However, another embodiment of Lakshmikumar discloses of a phase detector (#30, Fig.2) that use an Exclusive-OR gate configured to receive the clock signals. When the two signals are aligned (both signals being 1 or both being 0), the output of the Exclusive-OR gate is a logical zero. However, when the two signals are not aligned (when the signals have different logic levels), the Exclusive-OR gate generates a signal pulse (a logic level 1), whose width is proportional to the phase lag between the two signals. Furthermore, in the embodiment of Lakshmikumar of Fig.3, the positive edge of the delayed versions of clock signal (#56) is compared to the logic level of clock (#58) to generate the Q results as shown in Fig.4-I which is similar to the EX-OR operation. Lakshmikumar does not specifically teach of wherein the first or second event is one of: playing a media frame or receiving a beacon.
          Greenspan teaches of a media player that plays media frame based on timing or clock signals (Paragraphs 0010 – 0011).
          Wolf teaches of a delay unit that comprises a series of buffers (Paragraph 0037) to create a set of delayed versions of a clock signal (Paragraph 0035 and Fig.4).


            Re claim 2, Lakshmikumar teaches of wherein the estimated time difference between the first and second time markers is the amount of delay that the closest matching delayed time marker is delayed by (for the example of Fig.4, the estimated time difference between the first and second signals is the delay 11ΔT which is the overall delay for the closest matching delayed signal) (Col 7, Lines 1 – 37).

            Re claim 3, Lakshmikumar teaches of wherein the delay unit comprises a series of delay signal lines, each delay signal line being configured to delay the second time marker by a different amount of delay to the other delay signal lines so as to provide the plurality of delayed versions of the second time marker (as shown in the delay line of Fig.3 and Col 4, Lines 22 – 65). 

            Re claim 4, Lakshmikumar teaches of wherein the comparison unit is configured to compare the time marker at each of the delay signal lines with the first time marker (as 

           Re claim 5, Lakshmikumar teaches of wherein each delay line comprises a number of delays (#64, Fig.3), the number of delays for each delay line being different to the number of delays for the other delay lines (each delay line has an additional delay element compared to the previous delay line), each delay being configured to delay the second time marker by a predetermined amount of time (ΔT, Col 4, Lines 23 – 36). Wolf teaches of a delay unit that comprises a series of buffers (Paragraph 0037).
            It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the delays of the delay unit be buffers so as to efficiently apply the delay to the input signal.

           Re claim 6, Lakshmikumar teaches of wherein the delay unit is configured to provide n delayed versions of the second time marker, wherein the delay for the ith delayed version of the second time marker is: delay(i)=iT, where i=1, 2, 3 . . . n and T is a predetermined amount of time (n = 16, as shown in Figures 4 – 6 and Col 8, Lines 1 – 22). 

             Re claim 8, Lakshmikumar teaches of wherein the first time marker is generated in dependence on a first clock and the second time marker is generated in dependence on a second clock (the rising edge is part of the clock signal). 

. 

            Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lakshmikumar, Greenspan and Wolf in view of Kataria et al (US 2008/0080563).

           Re claim 12, Lakshmikumar, Greenspan and Wolf teach all the limitations of claim 1, except of further comprising a controller configured to adjust the frequency of a clock in dependence on the estimated time difference. 
             Kataria teaches of a controller configured to adjust the frequency of a clock (Paragraph 0028) in dependence on the estimated time difference (from #312, Fig.3). 
              It would have been obvious to one having ordinary skill in the art at the time the invention was made to have adjusted the frequency of a clock in dependence on the estimated time difference so as to perform effective clock synchronization.

            Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lakshmikumar and Greenspan in view of Kataria et al (US 2008/0080563).

           Re claim 15, Lakshmikumar and Greenspan teach all the limitations of 15 except of further comprising adjusting the frequency of a clock in dependence on the estimated time difference.
             Kataria teaches of a controller configured to adjust the frequency of a clock (Paragraph 0028) in dependence on the estimated time difference (from #312, Fig.3). 
.

Allowable Subject Matter

          Claims 7, 10 – 11, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633